Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 02/17/2022.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 02/17/2022 was considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 02/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,951,925 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because the prior art fails to teach or suggest 
A system for transcoding a media stream, comprising: at least one network interface; at least one memory; and at least one processor each coupled to one or more of the at least one network interface and one or more of the at least one memory, the at least one processor configured to: retrieve a segment transcode request from a segment transcode request queue by a first transcode worker thread of a plurality of transcode worker threads, wherein each one of the plurality of transcode worker threads is configured to monitor the segment transcode request queue or independently perform transcoding operations on segments; transcode, by a second transcode worker thread of the plurality of transcode worker threads, a segment referenced by the segment transcode request; and determine, by a manifest processor, whether the second transcode worker thread has completed transcoding the segment and is still operating, and, if not, return the segment transcode request to the segment transcode request queue, and transcode the segment by a third transcode worker thread of the plurality of transcode worker threads, as recited in the claims.
The closest prior art, Krasic et al. (US 2013/0276048), discloses a parallel transcoding scheme for live video.  However, Krasic et al. does not disclose determining if a transcode worker thread has not completed the request or is not operating then returning the request to the queue as claimed.  Krasic et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425